The legal issues arising on the agreed statement of facts are discussed thoroughly in the comprehensive opinion of Mr. Justice Zeller at Equity Term. The fact that the testators held the real property as tenants by the entirety and also held the personal property jointly is not a bar to irrevocable mutual wills. We have previously held that a husband and wife may affect the right of survivorship of property owned by them as tenants by the entirety by acting in concert through the medium of a joint will. (Swerdfeger v. Swerdfeger, 4 A D 2d 535.) Hence the reciprocal agreements of the joint owners not to alter their wills constituted mutual consideration. Judgment affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.